PER CURIAM.
We consolidate for purpose of review and disposition plenary appeal Case No. 73-1268 and plenary appeal Case No. 73-1269. The contention raised by the appeal is whether the trial court erred in entering an amended final judgment in favor of the plaintiff, E. K. Boorde, and against the defendants, Ernest M. Southward and Southward Investment & Realty Co., in an action to recover a real estate commission in a non-jury trial.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the trial court erred in its calculation of the amount of damages assessed in favor of E. K. Boorde.
*777Accordingly, the amended final judgment should be and it is so modified to assess E. K..Boorde’s damages at $72,283.00.
Affirmed, as modified.
¿WEN, C. J., and CROSS and MA-GER, JJ., concur.